Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
              This Office Action is in response to the papers filed on 24 November 2021.
 
CLAIMS UNDER EXAMINATION
        Claims 1, 3-11, 13, 16-21 and 45-47 have been examined on their merits.

PRIORITY
Provisional Application 62195287, filed on 21 July 2015, is acknowledged. 

WITHDRAWN REJECTIONS:
The rejection of claims 3 and 46-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn due to claim amendment.


NEW GROUNDS OF REJECTION:
New grounds of rejection have been necessitated by amendment of claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-11, 13, 16-21 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (previously cited; Systems, Devices and Methods For Bodily Fluid Sample Collection and Transport. WO2014/088606 12 June 2014) in view of Tucker et al. (previously cited; Methods and Devices For Preparation of Enriched Biological Fluids. US 2017/0000826 with benefit of Provisional application 62/188,118 filed on 02 July 2015) as evidenced by Sigma Aldrich (previously cited; Natural Gravitation Forces and Centrifugation, pages 1-3. 2011) and Dictionary.com. (previously cited; definition: centrifuge).

Holmes et al. teach a bodily fluid sample collection system, device and method (Abstract). Holmes teaches the bodily fluid may be blood ([0004]). The reference teaches the use of “whole blood” (i.e., [0041] [0042]). In embodiments where blood is collected, this embodiment may be useful for accurately collecting small volumes of bodily fluid that are often associated with non-venous blood draws ([0004]). 

Holmes teaches the sample collection device includes a portion “comprising a plurality of sample vessels for receiving the bodily fluid sample collected” ([0004]). Holmes teaches ([0011]):

In at least one embodiment described herein, methods are provided for the physical transport of small volumes of bodily fluid in liquid form from one location to another location. By way of nonlimiting example, the samples are collected in liquid form at a collection site, transported in liquid form, and arrive at an analysis site in liquid form. In many embodiments, the liquid form during transport is not held in a porous matrix, wicking material, webbing, or similar material that would prevent sample from being extracted in liquid form at the destination site. In one embodiment, small volume of sample in each sample vessel is in the range of about I ml to about 500 microliters. Optionally, small volumes are in the range of about 500 microliters to about 250 microliters. Optionally, small volumes are in the range of about 250 microliters to about 100 microliters. Optionally, small volumes are in the range of about 100 microliters to about 50 microliters. Optionally, small volumes are in the range of about 80 microliters to about 40 microliters. Optionally, small volumes are in the range of about 40 microliters to about 1 microliter. Optionally, small volumes are in the range of about 1 microliter to about 0.3 microliters. Optionally, small volumes are in the range of about 0.3 micro liters or less.

Therefore Holmes teaches physically transporting small volumes of bodily fluid from one location (hence, a first location) to another (hence, a second location). Further, the art suggests small volumes which are about 500 microliters or less, but greater than 30 
In methods described herein involving transporting at least a vessel from a sample collection site to a sample receiving site, in embodiments, the method may further comprise centrifuging the vessel before it is transported. In methods described herein involving transporting a plurality of vessels from a sample collection site to a sample receiving site, in embodiments, the method may further comprise centrifuging the plurality of vessels before they are transported.


As evidenced Sigma Aldrich, centrifugation is defined as “the separation of particles by sedimentation”. As evidenced by Dictionary.com, a centrifuge is a machine that rotates at high speed. Therefore centrifugation, as disclosed by Holmes, is interpreted to be an accelerated sedimentation force.

Therefore the art teaches subjecting samples to sedimentation before they are shipped from a first location (a sample collection site) to a second location (a sample receiving site).

Upon arrival of a sample vessel containing a sample at a location for processing or analysis of the sample, the sample vessel may be processed (e.g. shaken, rotated, mixed or centrifuged) before the sample is removed from the sample vessel ([00487]).

Claim 1 has been amended to recite the second processed sample “comprises a non-formed blood component portion separated by a separation gel from a formed-blood component portion”. Examiner notes the Instant Specification discloses the following ([0602]):
In embodiments, the centrifugation of the blood sample at the sample collection site may facilitate the separation of blood into i) plasma or serum and 2) formed components (e.g. red blood cells). 



Holmes teaches a separator gel may be in the sample vessel to keep select portions of the sample away from other portions of the sample ([0009]). Following centrifugation, the separator material stops flowing and remain as a soft barrier between solution and non-solution layers ([0009]). Cells and plasma are separated by said barrier material ([0034]). Therefore Holmes teaches a separation gel that separates formed blood components from non-formed blood components.

While Holmes suggests centrifugation, the art is silent regarding the speed at which the sample is centrifuged.

Tucker teaches “methods for whole blood fractionation” ([0003]). The art teaches “whole blood fractionation can be achieved by centrifuge” ([0003]). The art teaches the use of whole blood from a subject that is obtained by any whole blood collection means ([0012]). Centrifugation conditions (e.g. relative centrifugal force (RCF), time, etc.) determine the extent and degree of blood fluid fractionation ([0013]). In an embodiment, a method of fractionating whole blood includes centrifuging whole blood twice, wherein the first centrifugation is a hard spin and the second centrifugation is a soft spin ([0013]). In an embodiment, the hard spin is greater than 2000xg or from about 1500xg to about 2000xg (hence, of at least about 1400g or greater). In an embodiment a soft 

It would have been obvious to combine the teachings of Holmes and Tucker by using the disclosed two spin protocol to process blood. One would do so since Holmes teaches separating blood by centrifugation, and Tucker teaches a two spin protocol to process blood that comprises subjecting a blood sample to a first spin of at least about 1400xg and a second spin of between about 10xg to about 500xg. One would use the disclosed protocol when fractionating whole blood into different layers as taught by Tucker. One would expect success since Tucker teaches a two spin centrifugation can be used to process blood. One would expect similar results since both Holmes and Tucker are directed to methods of processing blood. 

As set forth above, Holmes teaches a second centrifugation. The art teaches the use of a separator gel to separate solution and non-solution layers, and discloses cells and plasma are separated by said barrier material.  Examiner notes the Tucker references teaches “in an embodiment, a blood sample, such as a blood sample that has been subjected to a hard spin, can be centrifuged at a RCF that is less than 200×g and fractionates the blood into a plasma layer and an erythrocyte layer (e.g., a soft spin)” ([0018]). Therefore Tucker teaches a sample subjected to a second soft spin (a second processed sample) comprises a plasma and erythrocyte layer. One would expect the separator gel taught by Holmes to separate the plasma (hence, a non-formed blood component portion) from the erythrocytes. The skilled artisan would have had a reasonable expectation of success since Holmes teaches a separator gel can separate claims 1 and 45). 

While Holmes teaches a sample vessel may be centrifuged before it is stored or shipped, such that the whole blood is separated into “plasma and pelleted cells in the sample vessel before it is shipped” ([00475]), Holmes does not teach any components are removed from blood prior to shipping to a second location. Tucker does not teach the first centrifugation removes any blood components. Therefore blood centrifuged once (hence, a first processed sample), is interpreted to contain all blood components. Claims 3 and 46 are included in this rejection (claims 3 and 46).

Holmes teaches a separator gel may be in the sample vessel to keep select portions of the sample away from other portions of the sample ([0009]). Following centrifugation, the separator material stops flowing and remain as a soft barrier between solution and non-solution layers ([0009]). Cells and plasma are separated by said barrier material ([0034]). Because a plasma separator gel separates plasma from cells, claim 4 is rendered obvious (claim 4). Because Holmes teaches a plasma separator gel to separate plasma from blood components, claim 5 is rendered obvious as claimed (claim 5). Claim 6 is rejected on the same grounds (claim 6). As recited above, Holmes uses centrifugation to apply an accelerated sedimentation force. Therefore claims 7-8 are included in this rejection (claims 7-8).

claim 9).

Claim 10 recites each of the samples undergoes a first sedimentation on an individual basis, but a plurality of samples undergoes a second sedimentation as a group. This limitation is rendered obvious as set forth in the rejection of claim 9 supra. Further, claim 10 recites the plurality of samples are in sample containers. Holmes teaches samples are in sample containers (supra). Further, claim 10 recites the samples undergo sedimentation in a single tray. Holmes teaches the use of a container with trays claim 10).

Holmes teaches the use of a “tray centrifuge” to handle a plurality of samples simultaneously ([00501]). Figure 40B illustrates a plurality of “sample vessels” (element 3134) (see [00454]). Because the art teaches it is a sample vessel, a sample is interpreted to be in each vessel. Holmes teaches the use of a transport container used to reach a second location ([0008]). Therefore claim 11 is included in this rejection (claim 11).

Claims 13 and 16-17 recite the amount of space in the sample container that does not contain sample. Holmes teaches samples are stored in a sample vessel (supra). As recited in the rejection of claim 1, Holmes teaches the volume of sample in each sample vessel is in the range of about 500 microliters to about 250 microliters ([0005]). Further, Holmes teaches the sample vessel may be sized to contain no more than about 600ul (see [0080]). It is the Examiner’s position the amount of unused volume will depend on the size of the container, and the volume of the sample. As the size of the sample vessel decreases, and the amount of sample increases, one would expect to see a decreasing dead volume in each sample vessel. Therefore the volumes recited in claims 13 and 16-17 are rendered obvious (claims 13 and 16-17).

 trays configured so that any information storage units on the sample vessels are easily readable without having to remove the sample vessels from the trays. Holmes teaches holders with openings at the bottom that allow information storage units on the bottom to be visualized while the sample vessels are still in the trays ([00452]). Each vessel may have an information storage unit associated with it ([0031]). FIG. 18F shows a bottom-up view of an underside of one of the sample vessels that includes an information storage unit that is a barcode ([00387]). The sample identity and/or the identity of the individual who provided the sample could be tracked. Information associated with the individual or individuals and other information of who provided the sample may be included ([0109]). The information storage unit may be detectable via an optical detection device. For example, a barcode scanner may be capable of reading the information storage unit ([00324]). The art teaches simultaneous scanning ([0034]). Therefore claim 18 is included in this rejection (claim 18).

The shipping container illustrated in Figure 40C is broadly interpreted to read on a shipping frame. The art teaches it contains stackable trays ([0045]). The method comprises simultaneous bar code scanning of undersides of sample vessels in the tray (supra). Therefore claim 19 is included in this rejection (claim 19).

It would be obvious to scan the underside of a shipping container since Holmes teaches this is where the information storage unit, which comprises the barcode, is located. Therefore claim 20 is included in this rejection (claim 20).

claim 21).

Examiner notes neither reference requires complete removal of a whole blood constituent. Holmes does not teach removal of a whole blood component. It is of note that while Tucker teaches in an illustrative embodiment, at least a portion of PPP can be removed after a first centrifugation and before a second centrifugation, the reference teaches this may be at least half ([0021]). While the amount of PPP may be reduced, the sample would still contain some of the PPP component. Therefore this component (and all components) would still be present. Therefore claim 47 is included in this rejection (claim 47).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 24 November 2021 are acknowledged. Examiner notes claim 1 has been amended to recite a second processed sample that comprises a non-formed blood component portion separated by a separation gel from a formed-blood component portion. The Applicant relies on the Provisional Application of Tucker, and asserts the added claim limitation is contrary to what is taught in Tucker. 

The Applicant reiterates the arguments made in the previous response, and alleges
the Tucker reference does not perform two-step centrifugation "on the same sample". The Applicant alleges the hard spin and soft spin are performed on different samples.
Referring to the Provisional Application, Applicant alleges Tucker shows the second centrifugation is not on the same sample. Applicant notes Instant claim 3 recites a first processed sample containing all components from the bodily fluid sample. The Applicant alleges Tucker removes some components.

EXAMINER’S RESPONSE
Applicant’s arguments directed to Tucker are not persuasive. Examiner notes the Provisional Application of Tucker discloses the following (page 2, lines 18-28): 
“In an embodiment, a method of fractionating whole blood includes centrifuging whole blood twice, wherein the first centrifugation is a hard spin and the second centrifugation is a soft spin. In an embodiment, a method of fractionating whole blood includes centrifuging whole blood twice, wherein the first centrifugation is a soft spin and the second centrifugation is a hard spin. In an embodiment, the hard spin is greater than 2000 x g.

In an embodiment, a method of fractionating whole blood includes centrifuging whole blood twice, wherein the first centrifugation separates the blood into three fractions—the plasma layer, the buffy layer and the erythrocyte layer; and the second centrifugation separates the blood into two layers—a platelet rich plasma layer and an erythrocyte layer. A first centrifugation can be about 5 minutes to about 20 minutes in duration”

Therefore Tucker teaches a first hard spin that is greater than 2000 x g, and a second soft spin.


In an embodiment, blood can be centrifuged at a RCF that is less than 200 x g and 
fractionates the blood into a plasma layer and an erythrocyte layer. In an illustrative embodiment, the plasma layer is a platelet rich plasma layer. In an embodiment, a whole blood sample can be centrifuged at about 30 x g, about 35 x g, about 40 x g, about 45 x g, about 50 x g, about 55 x g, about 60 x g, about 70 x g, about 75 x g, about 80 x g, about 90 x g, about 100 x g, about 110 x g, about 120 x g, about 125 x g, about 150 x g, about 175 x g, or about 200 x g.

In an illustrative embodiment, blood can be centrifuged at a RCF of about 30 x g to about 200 x g, about 30 x g to about 175 x g, about 30 x g to about 150 x g, about 30 x g to about 125 x
g, about 30 x g to about 120 x g, about 30 x g to about 110 x g, about 30 x g to about 100 x g, about 30 x g to about 90 x g, about 30 x g to about 80 x g, about 30 x g to about 75 x g, about 30 x g to about 70 x g, about 30 x g to about 60 x g, about 30 x g to about 50 x g, about 30 x g to about 45 x g, about 40 x g to about 200 x g, about 40 x g to about 175 x g, about 40 x g to about 150 x g, about 40 x g to about 125 x g, about 40 x g to about 120 x g, about 40 x g to about 110 x g, about 40 x g to about 100 x g, about 40 x g to about 90 x g, about 40 x g to about 80 x g, about 40 x g to about 75 x g, about 40 x g to about 70 x g, about 40 x g to about 60 x g, about 40 x g to about 50 x g, or about 40 x g to about 45 x g.


Examiner notes each of the recited speeds read on a force greater than about 10g by less than about 500g as recited in claim 1. Therefore the values taught in the disclosure read on the claimed “soft spin”.  

Examiner notes the following from Tucker (page 4, lines 14-19):
In an illustrative embodiment, at least a portion of the plasma layer (PPP) layer can be removed after the first centrifugation and before a second centrifugation. In an embodiment, at least half, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100% of the plasma layer (PPP) is removed. The removed PPP can be saved for other purposes, such as diluting a final PRP preparation or used for creating an autologous clot.

As written, the same sample of whole blood is subjected to two spins.  It is of note the claims do not recite the components present in each processed sample. Examiner notes even if a portion is removed, a portion would still remain for the second 

Examiner notes the following claim from the Provisional Application of Tucker:
1. A method of blood fractionation comprising: a) centrifuging whole blood, wherein the whole blood fractionates into an erythrocyte layer, a buffy layer, and a platelet poor plasma layer; 5 b) removing at least a portion of the platelet poor plasma layer; c) centrifuging remaining blood from step (a) into an erythrocyte layer and a plasma layer.
As set forth above, claim 1 discloses whole blood is centrifuged, at least a portion of the platelet poor plasma is removed and the remaining blood is centrifuged again. Therefore, contrary to Applicant’s arguments, the same sample of whole blood is centrifuged twice. Tucker clearly discloses it is the blood from step a) that is subjected to a second centrifugation. Therefore the Provisional Application provides support for the limitations recited by Examiner in the rejection above.
While the Applicant argues Tucker does not teach the use of a separation gel, the Holmes reference is relied upon for this teaching. The deficiency of Holmes is that is silent regarding the speed at which the sample is centrifuged. Tucker is relied upon because it teaches the speed of two centrifugation spins that meet the claim limitations.

The Applicant argues the use of a separation gel to form a non-formed blood component portion from a formed-blood component portion. The Applicant argues a separation gel would prevent the formation of platelet rich plasma, which Applicant alleges is the primary function of Tucker. The Applicant asserts Tucker cannot be used 

On page 3 of the arguments, the Applicant alleges “Tucker only teaches using a soft spin that still results in a platelet rich plasma”. Examiner reiterates the section of Tucker set forth above:
In an embodiment, a method of fractionating whole blood includes centrifuging whole blood twice, wherein the first centrifugation is a hard spin and the second centrifugation is a soft spin. In an embodiment, a method of fractionating whole blood includes centrifuging whole blood twice, wherein the first centrifugation is a soft spin and the second centrifugation is a hard spin. In an embodiment, the hard spin is greater than 2000 x g

Therefore Tucker teaches a hard spin and a soft spin. Therefore the claimed invention is rendered obvious.

Claims 1, 3-11, 13, 16-21 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. in view of the FDA ( 510(k) Substantial Equivalence Determination Decision Summary Instrument Only Template. 2009)  and Delden et al. (Comparison of blood component preparation systems based on buffy coat removal: component specifications, efficiency, and process costs. TRANSFUSION Volume 38, September 1998 860-866) as evidenced by Sigma Aldrich (Natural Gravitation Forces and Centrifugation, pages 1-3. 2011) and Dictionary.com.


The teachings of Holmes, Sigma Aldrich and Dictionary.com as set forth above are reiterated. 

While Holmes suggests centrifugation, the art is silent regarding the speed at which the sample is centrifuged.

The FDA discloses a method of operating the Angel System. The system consists of a blood centrifugation device and two associated disposables: the Processing Set (single use) and the Whole Blood Access Kit (page 1, section D). The art discloses the following:


Whole blood collected either from the patient or a blood bag containing ACD anticoagulant is added to the whole blood compartment of the Processing Set. Upon initiation of the processing cycle, the blood is pumped from the whole blood chamber into the variable volume separation chamber where it is separated into RBCs, platelet poor plasma, and platelet rich plasma. The process involves a two-phase spin cycle consisting of a hard spin and a soft spin. Once the two-phase separation process is complete the machine slows the centrifuge and the process pump is reversed, allowing for collection of the various blood component layers.

Therefore the art discloses whole blood is added to a separation chamber (i.e. the centrifuge and subjected to a hard and soft spin.

The FDA is silent regarding the speed of a hard and soft spin.

Delden teaches a method of separating whole blood (page 860, right column, second paragraph). The art teaches a method comprising a “hard spin (4000 x g)” and a “soft spin (400 x g)” (see page 860, right column, second and third paragraphs).

Therefore, as taught by Darden, a hard spin is 4000 x g (hence, at least about 1400g) and a soft spin is greater than 10g but less than 500g.

It would have been obvious to combine the teachings of the prior art by using a hard spin and soft spin to process blood. One would do so since Holmes teaches separating blood by centrifugation, and the FDA teaches a two spin protocol to process blood comprising a hard spin and a soft spin. As taught by Darden, a hard spin is 4000 x g and a soft spin is 400 x g.  One would use the disclosed protocol since the FDA teaches doing so to prepare blood for separation. One would expect success since the FDA teaches this process can be used to separate blood. One would expect similar results since both Holmes, the FDA disclosure and Darden are directed to methods of processing blood. Therefore claims 1 and 45 are rendered obvious (claims 1 and 45). While Holmes teaches a sample vessel may be centrifuged before it is stored or shipped, such that the whole blood is separated into “plasma and pelleted cells in the sample vessel before it is shipped” ([00475]), Holmes does not teach any components are removed from blood prior to shipping to a second location. The FDA disclosure does not teach the first centrifugation removes any components of the whole blood. Therefore claims 3 and 46).

Holmes teaches a separator gel may be in the sample vessel to keep select portions of the sample away from other portions of the sample ([0009]). Following centrifugation, the separator material stops flowing and remain as a soft barrier between solution and non-solution layers ([0009]). Cells and plasma are separated by said barrier material ([0034]). Because a plasma separator gel separates plasma from cells, claim 4 is rendered obvious (claim 4). Because the art teaches a plasma separator gel to separate plasma from blood components, claim 5 is rendered obvious as claimed (claim 5). Claim 6 is rejected on the same grounds (claim 6). As recited above, Holmes uses centrifugation to apply an accelerated sedimentation force. Therefore claims 7-8 are included in this rejection (claims 7-8).

Claim 9 recites each of the samples undergoes a first sedimentation on an individual basis, but a plurality of samples undergoes a second sedimentation simultaneously as a group. Holmes teaches each of the samples can be destined for individually selected analysis ([0015]). Holmes teaches the method comprises using an individually addressable sample vessel configuration. Groups of sample vessels such as those in a common carrier may be addressed pre-defined groups. Optionally, Holmes teaches sample vessels in a common carrier may be individually addressed ([0019]). This is interpreted to mean the samples may be processed on an individual basis and as a group. As recited above, the FDA teaches the use of a two spin protocol to separate blood components. It would be obvious to centrifuge samples individually for a first spin, claim 9).

Claim 10 recites each of the samples undergoes a first sedimentation on an individual basis, but a plurality of samples undergoes a second sedimentation as a group. This limitation is rendered obvious as set forth in the rejection of claim 9 supra. Further, claim 10 recites the plurality of samples are in sample containers. Holmes teaches samples are in sample containers (supra). Further, claim 10 recites the samples undergo sedimentation in a single tray. Holmes teaches the use of a container with trays ([0018]). Figure 40B illustrates a plurality of “sample vessels” (element 3134) (see [00454]). Because the art teaches it is a sample vessel, a sample is interpreted to be in each vessel. Holmes teaches the use of a transport container used to reach a second location ([0008]). Therefore claim 10 is rendered obvious as claimed (claim 10).

Holmes teaches the use of a “tray centrifuge” to handle a plurality of samples simultaneously ([00501]). Figure 40B illustrates a plurality of “sample vessels” (element 3134) (see [00454]). Because the art teaches it is a sample vessel, a sample is interpreted to be in each vessel. Holmes teaches the use of a transport container used claim 11).

Claims 13 and 16-17 recite the amount of space in the sample container that does not contain sample. Holmes teaches samples are stored in a sample vessel (supra). As recited in the rejection of claim 1, Holmes teaches the volume of sample in each sample vessel is in the range of about 500 microliters to about 250 microliters ([0005]). Further, Holmes teaches the sample vessel may be sized to contain no more than about 600ul (see [0080]). It is the Examiner’s position the amount of unused volume will depend on the size of the container, and the volume of the sample. As the size of the sample vessel decreases, and the amount of sample increases, one would expect to see a decreasing dead volume in each sample vessel. Therefore the volumes recited in claims 13 and 16-17 are rendered obvious (claims 13 and 16-17).

Holmes teaches the use of a transport container with trays configured so that any information storage units on the sample vessels are easily readable without having to remove the sample vessels from the trays. Holmes teaches holders with openings at the bottom that allow information storage units on the bottom to be visualized while the sample vessels are still in the trays ([00452]). Each vessel may have an information storage unit associated with it ([0031]). FIG. 18F shows a bottom-up view of an underside of one of the sample vessels that includes an information storage unit that is a barcode ([00387]). The sample identity and/or the identity of the individual who provided the sample could be tracked. Information associated with the individual or claim 18).

The shipping container illustrated in Figure 40C is broadly interpreted to read on a shipping frame. The art teaches it contains stackable trays ([0045]). The method comprises simultaneous bar code scanning of undersides of sample vessels in the tray (supra). Therefore claim 19 is included in this rejection (claim 19).

It would be obvious to scan the underside of a shipping container since Holmes teaches this is where the information storage unit, which comprises the barcode, is located. Therefore claim 20 is included in this rejection (claim 20).

Holmes teaches the vessels are arranged such that there are at least two vessels in each transport container with sample fluid from the same subject, wherein at least a first sample includes a first anticoagulant and a second sample includes a second anticoagulant in the matrix ([0028]). Therefore the prior art obviates some samples with a first anticoagulant, and others having a second different anticoagulant. Therefore claim 21 is included in this rejection (claim 21).

Holmes does not teach removal of a whole blood component. The FDA disclosure does not teach the second centrifugation removes any components of the whole blood. claim 47).

Therefore Applicant’s invention is rendered obvious as claimed.


CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


                                                                                                                                                                                   /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653